DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is in response to preliminary amendments filed on 10/01/2020. 
	Claims 1-4, 8-13, and 17-20 have been amended, claims 5-7 and 14-16 have been cancelled, and claims 21-24 have been added.
	Claims 1-4, 8-13, and 17-24 remain pending.


Claim Objections
Claim 10 is objected to because of the following informality:  

2.	Claim 10 recites, “instructions executable by the one or more processors to cause the system to perform operations comprising” in the preamble of the claim. Although this recitation of “the system” is understood to refer to the computing system, which claim 10 is directed to, Applicant is urged to amendment “the system” to recite “the computing system” in order to provide clear and consistent antecedent basis.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, for the following reason:

3.	Claims 4 and 13 recite, “an IP address indicated by the first one is different from an IP address indicated by the second”, however claims 1, 3, 10 and 12, from which claims 4 and 13 respectively depend, refer to an IP address indicated by the at least one first IP address assignment data point and the (same) IP address indicated in the at least one second and third IP address assignment data points. Given that the antecedent basis for “the IP address” provided in claims 1, 3, 10 and 12 indicates that the IP address in the at least one second and third IP address assignment data points are the same IP address indicated by the at least one first IP address assignment data points, it is unclear how the IP addresses indicated by the first one and the second one could be different, as recited in claims 4 and 13.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1, 3, 4, 8-10, 12, 13, 17-19 and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Specifically, independent claims 1, 10 and 19 recite obtaining two data points, determining a conflict, and generating a mapping based on non-dropped data points where no conflicts exist, which is an evaluation of data broad enough to be a mental process. The claims fail to integrate this judicial exception to any practical application because the claims lack any meaningful elements or description for how this mental evaluation is applied or used by specific computing devices or to perform a specific practical network application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they merely describe routine steps which could be performed completely mentally or on paper by a human being.



Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 8-13, 17-20, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 5 of U.S. Patent No. 10/547,587. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations in the claims of the present application are included in the claims of U.S. Patent No. 10/547,587. As an example, the table below illustrates the limitations of the independent claims with the corresponding limitations in the claims of U.S. Patent No. 10/547,587, and lists the claims of U.S. Patent No. 10/547,587 which include the limitations of the dependent claims of the present application.


Present Application 16/711,579
U.S. Patent No. 10/547,587
Claim 1. A method comprising:
     obtaining at least one first IP address assignment data point indicating a correspondence between an IP address and a first user identifier at a first point in time;
     obtaining at least one second IP address assignment data point indicating a correspondence between the IP address and a second user identifier at a second point in time;
     determining whether a conflict exists between the at least one first IP address assignment data point and the at least one second IP address assignment data point, wherein the conflict exists when the first point in time is within a predetermined period of time from the second point in time, and the first user identifier is different from the second user identifier;

     generating an IP address mapping based on non-dropped data points.

Claim 10, 19

     obtaining first IP address assignment data points from an authentication, authorization, and accounting (AAA) server of a private network; 
     obtaining second IP address assignment data points from a service provider that provides a computer-based service within the private network; 
     obtaining third IP address assignment data points from user devices that have access to the private network; 
     wherein each data point of the obtained first, second, and third IP address assignment data points indicates a correspondence between an IP address of the private network, a user identifier to which the IP address has been assigned, and a point in time at which the IP address has been assigned to the user identifier; and 

     determining whether or not a conflict of data points exists among the obtained first, second, and third IP address assignment data points, wherein the conflict of data points is determined to occur when a first point in time corresponding with a first IP address indicated in a first IP address assignment data point of the obtained first, second, and third IP address assignment data points is within a predetermined period of time of a second point in time corresponding with a first IP address indicated in a second IP address assignment data point of the obtained first, second, and third IP address assignment data points, and when user identifiers indicated in the first IP address assignment data point and the second IP address assignment data point are different from each other; and 
     dropping one or more of conflicting data points, wherein the dropping comprises the first IP address assignment data points being in conflict with the second IP address assignment data points and the second IP address assignment points is dropped, and wherein the IP address mapping is generated based on non-dropped data points of the obtained first, second, and third IP address assignment data points.

Claim 1
Claims 3, 12, 24
Claim 1
Claims 4, 13
Claim 1
Claims 8, 17
Claim 4
Claim 9, 19
Claim 5




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1, 3-4, 9, 10, 12, 13, 18, 19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kwan (US 7,562,390) in view of Shie et al. (US 2018/0077113).

Regarding claim 1, Kwan teaches a method comprising: 
obtaining at least one first IP address assignment data point (The ARP Collector will accept the ATP packets from all ARP Protection enabled network devices, column 7 lines 37-40) indicating a correspondence between an IP address (i.e., 129.99.34.4, see column 7 lines 45-54) and a first user identifier (i.e., 8:0:69:6:b2:b7, see column 7 lines 45-54) at a first point in time (i.e., 856807441, see column 7 lines 45-54; the ATP packets is transmitted to the ARP collector, the ethernet/ip pair for the host is recorded in the ARP collector database with the original date stamp and port information, column 8 lines 33-38); 

determining whether a conflict exists between the at least one first IP address assignment data point and the at least one second IP address assignment data point (these subsequent ARP replies are compared to this original record, column 8 lines 37-41; Information in the ARP collector database is then analyzed 616 to determine if the Ethernet address has had more than three Ethernet/IP address pair changes within a flip-flop timer time period, column 10 lines 9-12), wherein the conflict exists when the first point in time is within a predetermined period of time from the second point in time, and the first user identifier is different from the second user identifier (If it is determined at 618 that the IP address of the new Ethernet/IP address was already in the ARP collector database, then the time information indicating the most recent entry for the IP address previously recorded in the database, is compared 622 with the time of receipt of the new Ethernet/IP address pair, column 10 lines 19-24; if the comparison, shows that the previous entry of the IP address was recorded or updated only a short time before receipt of the new Ethernet/IP pair, then the ARP collector can send 626 a warning of a possible ARP spoof of invalid IP address change, column 10 lines 28-33); 
flagging the at least one second IP address assignment point when the conflict exists (If it was very recent, this should be flagged as a warning, column 8 lines 50-56); and

However, Kwan does not explicitly disclose dropping the at least one second IP address assignment data point when the conflict exists, or generating an IP address mapping based on non-dropped data points.
Shie teaches dropping at least one second IP address assignment data point when a conflict exists (The IP distribution module 32 is configured to release the assigned IP address of the client 20 when the MAC address of the client 20 does not meet the preset condition, [0013]; At block 316, the IP distribution module 32 releases the assigned address of the client 20, [0022]); and 
generating an IP address mapping based on non-dropped data points (The switch 40 records the IP address which is assigned and not released and the MAC address of the client 20, [0013]; At block 320, the switch 40 records IP address which is assigned and not released and the MAC address of the client 20, [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to release an address in conflict in the system/method of Kwan as suggested by Shie in order to avoid errors in network transmissions and communications. One would be motivated to combine these teachings to maintain and manage an accurate and up-to-date record of valid address assignments.

Regarding claim 3, Kwan teaches the method of claim 1, wherein generating the IP address mapping based on non-dropped data points comprises: 

flagging the at least one third IP address assignment data point when a conflict exists between the at least one third IP address assignment data point and either the at least one first IP address assignment data point or the at least one second IP address assignment data point (If it was very recent, this should be flagged as a warning, column 8 lines 50-56); and 
generating the IP address mapping based on data points (Valid ATP packets will be decrypted and stored in a dedicated ARP Database, column 7 lines 38-54).
However, Kwan does not explicitly disclose dropping the at least one IP address when a conflict exists, or generating the IP address mapping based on non-dropped data points.
Shie teaches dropping at least one IP address when a conflict exists (The IP distribution module 32 is configured to release the assigned IP address of the client 20 when the MAC address of the client 20 does not meet the preset condition, [0013]; At block 316, the IP distribution module 32 releases the assigned address of the client 20, [0022]); and
generating the IP address mapping based on non-dropped data points (The switch 40 records the IP address which is assigned and not released and the MAC 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to release an address in conflict in the system/method of Kwan as suggested by Shie in order to avoid errors in network transmissions and communications. One would be motivated to combine these teachings to maintain and manage an accurate and up-to-date record of valid address assignments.

Regarding claim 4, Kwan teaches the method of claim 3, wherein a conflict of data points is determined to exist when: i) a point in time indicated by a first one of the at least one first, second, and third IP address assignment data points is within a predetermined period of time from a point in time indicated by a second one of the at least one first, second, and third IP address assignment data points (The original date/time from the three packets are compared against the allowable time window. If it is shorter than the allowable time window, an ARP Spoof condition is assumed, column 9 lines 19-22), and ii) an IP address indicated by the first one is different from an IP address indicated by the second one (When a flip-flop condition with the same MAC address but different IP Addresses it should also be flagged, column 9 lines 22-24).  

Regarding claim 9, Kwan teaches the method of claim 1, wherein the first user identifier and the second user identifier include a user device identifier of a user device (When the ARP Collector sees that an Ethernet/ip pair has changed, it records this information 

Regarding claim 10, Kwan teaches a computing system, comprising one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors to cause the system to perform operations comprising: 
	obtaining at least one first IP address assignment data point (The ARP Collector will accept the ATP packets from all ARP Protection enabled network devices, column 7 lines 37-40) indicating a correspondence between an IP address (i.e., 129.99.34.4, see column 7 lines 45-54) and a first user identifier (i.e., 8:0:69:6:b2:b7, see column 7 lines 45-54) at a first point in time (i.e., 856807441, see column 7 lines 45-54; the ATP packets is transmitted to the ARP collector, the ethernet/ip pair for the host is recorded in the ARP collector database with the original date stamp and port information, column 8 lines 33-38); 
obtaining at least one second IP address assignment data point (As the ARP collector receives subsequent ARP Replies, column 8 lines 38-40) indicating a correspondence between the IP address and a second user identifier at a second point in time (The ARP collector should search the database to see if there is another device holding the same IP Address, column 8 lines 48-50); 
determining whether a conflict exists between the at least one first IP address assignment data point and the at least one second IP address assignment data point 
generating an IP addresses mapping based on data points (Valid ATP packets will be decrypted and stored in a dedicated ARP Database, column 7 lines 38-54).
However, Kwan does not explicitly disclose dropping the at least one second IP address assignment data point when the conflict exists, or generating the IP address mapping based on non-dropped data points.
Shie teaches dropping at least one second IP address assignment data point when a conflict exists (The IP distribution module 32 is configured to release the assigned IP address of the client 20 when the MAC address of the client 20 does not 
generating an IP address mapping based on non-dropped data points (The switch 40 records the IP address which is assigned and not released and the MAC address of the client 20, [0013]; At block 320, the switch 40 records IP address which is assigned and not released and the MAC address of the client 20, [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to release an address in conflict in the system/method of Kwan as suggested by Shie in order to avoid errors in network transmissions and communications. One would be motivated to combine these teachings to maintain and manage an accurate and up-to-date record of valid address assignments.

Regarding claim 12, Kwan teaches the computing system of claim 10, wherein generating the IP address mapping based on non-dropped data points comprises: 
obtaining at least one third IP address assignment data point indicating a correspondence between the IP address and a third user identifier at a third point in time (a third Ethernet/ip pair will be noted for the same MAC address, column 9 lines 17-19; determine if the Ethernet address has had more than three Ethernet/IP address pair changes within a flip-flop timer time period, column 10 lines 9-12); 
flagging the at least one third IP address assignment data point when a conflict exists between the at least one third IP address assignment data point and either the at least one first IP address assignment data point or the at least one second IP address 
generating the IP address mapping based on data points (Valid ATP packets will be decrypted and stored in a dedicated ARP Database, column 7 lines 38-54).
However, Kwan does not explicitly disclose dropping the at least one IP address when a conflict exists, or generating the IP address mapping based on non-dropped data points.
Shie teaches dropping at least one IP address when a conflict exists (The IP distribution module 32 is configured to release the assigned IP address of the client 20 when the MAC address of the client 20 does not meet the preset condition, [0013]; At block 316, the IP distribution module 32 releases the assigned address of the client 20, [0022]); and
generating the IP address mapping based on non-dropped data points (The switch 40 records the IP address which is assigned and not released and the MAC address of the client 20, [0013]; At block 320, the switch 40 records IP address which is assigned and not released and the MAC address of the client 20, [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to release an address in conflict in the system/method of Kwan as suggested by Shie in order to avoid errors in network transmissions and communications. One would be motivated to combine these teachings to maintain and manage an accurate and up-to-date record of valid address assignments.


  
Regarding claim 18, Kwan teaches the computing system of claim 10, wherein the first user identifier and the second user identifier include a user device identifier of a user device (When the ARP Collector sees that an Ethernet/ip pair has changed, it records this information along with the originally learned Ethernet/ip pair for this source MAC address. The ARP collector also searches the database to see if there is another MAC address holding the same Source IP address, column 9 lines 4-8).  

Regarding claim 19, Kwan teaches a non-transitory computer-readable storage medium configured with instructions executable by one or more processors to cause the one or more processors to perform operations comprising: 
obtaining at least one first IP address assignment data point (The ARP Collector will accept the ATP packets from all ARP Protection enabled network devices, column 7 ; 
obtaining at least one second IP address assignment data point (As the ARP collector receives subsequent ARP Replies, column 8 lines 38-40) indicating a correspondence between the IP address and a second user identifier at a second point in time (The ARP collector should search the database to see if there is another device holding the same IP Address, column 8 lines 48-50); 
determining whether a conflict exists between the at least one first IP address assignment data point and the at least one second IP address assignment data point (these subsequent ARP replies are compared to this original record, column 8 lines 37-41; Information in the ARP collector database is then analyzed 616 to determine if the Ethernet address has had more than three Ethernet/IP address pair changes within a flip-flop timer time period, column 10 lines 9-12), wherein the conflict exists when the first point in time is within a predetermined period of time from the second point in time, and the first user identifier is different from the second user identifier (If it is determined at 618 that the IP address of the new Ethernet/IP address was already in the ARP collector database, then the time information indicating the most recent entry for the IP address previously recorded in the database, is compared 622 with the time of receipt of the new Ethernet/IP address pair, column 10 lines 19-24; if the comparison, shows ; 
flagging the at least one second IP address assignment point when the conflict exists (If it was very recent, this should be flagged as a warning, column 8 lines 50-56); and
generating an IP address mapping based on data points (Valid ATP packets will be decrypted and stored in a dedicated ARP Database, column 7 lines 38-54).
However, Kwan does not explicitly disclose dropping the at least one second IP address assignment data point when the conflict exists, or generating an IP address mapping based on non-dropped data points.
Shie teaches dropping at least one second IP address assignment data point when a conflict exists (The IP distribution module 32 is configured to release the assigned IP address of the client 20 when the MAC address of the client 20 does not meet the preset condition, [0013]; At block 316, the IP distribution module 32 releases the assigned address of the client 20, [0022]); and 
generating an IP address mapping based on non-dropped data points (The switch 40 records the IP address which is assigned and not released and the MAC address of the client 20, [0013]; At block 320, the switch 40 records IP address which is assigned and not released and the MAC address of the client 20, [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to release an address in conflict in the system/method of Kwan as suggested by Shie in order to avoid errors in network 

Regarding claim 21, Kwan teaches the method of claim 1, wherein each of the datapoints indicates a correspondence between the IP address and a user at a point in time, and the generating the IP address mapping based on data points comprises: 
generating an IP address mapping rule indicating that the IP address has been assigned to the user for a corresponding period of time, the corresponding period of time comprising the shorter of: a predetermined period of time ending at the point in time and a period from the point in time back to a previous point in time indicated by another datapoint (DHCP installations will usually hold the same IP address for the host for a certain amount of time and not hand it to another device. A “garbage collector” timer can be used to groom the database every n seconds to remove the old ARP Reply records that have not been active, column 8 lines 56-60).  
However, Kwan does not explicitly disclose non-dropped datapoints.
Shie teaches generating the IP address mapping based on non-dropped data points (The switch 40 records the IP address which is assigned and not released and the MAC address of the client 20, [0013]; At block 320, the switch 40 records IP address which is assigned and not released and the MAC address of the client 20, [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to release an address in conflict in the system/method of Kwan as suggested by Shie and maintain a record of addresses 

Regarding claim 22, Kwan teaches the computing system of claim 10, wherein each of the datapoints indicates a correspondence between the IP address and a user at a point in time, and the generating the IP address mapping based on data points comprises: 
generating an IP address mapping rule indicating that the IP address has been assigned to the user for a corresponding period of time, the corresponding period of time comprising the shorter of: a predetermined period of time ending at the point in time and a period from the point in time back to a previous point in time indicated by another datapoint (DHCP installations will usually hold the same IP address for the host for a certain amount of time and not hand it to another device. A “garbage collector” timer can be used to groom the database every n seconds to remove the old ARP Reply records that have not been active, column 8 lines 56-60).  
However, Kwan does not explicitly disclose non-dropped datapoints.
Shie teaches generating the IP address mapping based on non-dropped data points (The switch 40 records the IP address which is assigned and not released and the MAC address of the client 20, [0013]; At block 320, the switch 40 records IP address which is assigned and not released and the MAC address of the client 20, [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to release an address in conflict in the system/method of Kwan as suggested by Shie and maintain a record of addresses   

Regarding claim 23, Kwan teaches the non-transitory computer-readable storage medium of claim 19, wherein each of the datapoints indicates a correspondence between the IP address and a user at a point in time, and the generating the IP address mapping based on data points comprises: 
generating an IP address mapping rule indicating that the IP address has been assigned to the user for a corresponding period of time, the corresponding period of time comprising the shorter of: a predetermined period of time ending at the point in time and a period from the point in time back to a previous point in time indicated by another datapoint (DHCP installations will usually hold the same IP address for the host for a certain amount of time and not hand it to another device. A “garbage collector” timer can be used to groom the database every n seconds to remove the old ARP Reply records that have not been active, column 8 lines 56-60).  
However, Kwan does not explicitly disclose non-dropped datapoints.
Shie teaches generating the IP address mapping based on non-dropped data points (The switch 40 records the IP address which is assigned and not released and the MAC address of the client 20, [0013]; At block 320, the switch 40 records IP address which is assigned and not released and the MAC address of the client 20, [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to release an address in conflict in the system/method of Kwan as suggested by Shie and maintain a record of addresses   

Regarding claim 24, Kwan teaches the non-transitory computer-readable storage medium of claim 19, wherein generating the IP address mapping based on non-dropped data points comprises: 
obtaining at least one third IP address assignment data point indicating a correspondence between the IP address and a third user identifier at a third point in time (a third Ethernet/ip pair will be noted for the same MAC address, column 9 lines 17-19; determine if the Ethernet address has had more than three Ethernet/IP address pair changes within a flip-flop timer time period, column 10 lines 9-12); 
flagging the at least one third IP address assignment data point when a conflict exists between the at least one third IP address assignment data point and either the at least one first IP address assignment data point or the at least one second IP address assignment data point (If it was very recent, this should be flagged as a warning, column 8 lines 50-56); and 
generating the IP address mapping based on data points (Valid ATP packets will be decrypted and stored in a dedicated ARP Database, column 7 lines 38-54).
However, Kwan does not explicitly disclose dropping the at least one IP address when a conflict exists, or generating the IP address mapping based on non-dropped data points.
Shie teaches dropping at least one IP address when a conflict exists (The IP distribution module 32 is configured to release the assigned IP address of the client 20 
generating the IP address mapping based on non-dropped data points (The switch 40 records the IP address which is assigned and not released and the MAC address of the client 20, [0013]; At block 320, the switch 40 records IP address which is assigned and not released and the MAC address of the client 20, [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to release an address in conflict in the system/method of Kwan as suggested by Shie in order to avoid errors in network transmissions and communications. One would be motivated to combine these teachings to maintain and manage an accurate and up-to-date record of valid address assignments.


7.	Claims 2, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwan-Shie in view of Gaitonde et al. (US 2013/0067062) and in further view of Chien (US 8,214,899).

Regarding claim 2, Kwan-Shie do not explicitly disclose the method of claim 1, wherein the at least one first IP address assignment data point is from an authentication, authorization, and accounting (AAA) server of a network, or the at least one second IP 
	Gaitonde teaches wherein at least one first IP address assignment data point is from an authentication, authorization, and accounting (AAA) server of a network (An authentication server or other source of authentication data may log events for user authentication, which also identify the IP address and/or other common elements corresponding to the authentication request that was received, [0011]), and 
at least one second IP address assignment data point is from a service provider that provides a computer-based service within the network or user devices that have access to the network (A DHCP server can be instrumented to maintain or log historical IP address lease events which contain IP address, MAC address/DUID, and host name, [0011]).2Application No.: 16/711,579 Docket No. 55KS-308083Client Ref. No.: D17FO1183US-US  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to collect data from various sources in the system/method of Kwan-Shie as suggested by Gaitonde in order to obtain any relevant address and authentication information on the network. One would be motivated to combine these teachings because it would enable thorough analysis and auditing using a complete set of network information.
However, Kwan-Shie-Gaitonde do not explicitly disclose a private network.
Chien teaches address assignment data points of a private network (a company virtual private network service, or the link, detects access by a client to an online account. A corresponding server, such as a general purpose computing device, stores 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize a virtual private network in the system/method of Kwan-Shie-Gaitonde as suggested by Chien as an environment for monitoring access and address information. One would be motivated to combine these teachings to ensure authorized access and prevent duplicate address assignments when clients communicate over the private network.

Regarding claim 11, Kwan-Shie do not explicitly disclose the computing system of claim 10, wherein the at least one first IP address assignment data point is from an authentication, authorization, and accounting (AAA) server of a network, of the at least one second IP address assignment data point is from a service provider that provides a computer-based service within the network or user devices that have access to the network.  
	Gaitonde teaches wherein at least one first IP address assignment data point is from an authentication, authorization, and accounting (AAA) server of a network (An authentication server or other source of authentication data may log events for user authentication, which also identify the IP address and/or other common elements corresponding to the authentication request that was received, [0011]), and 
at least one second IP address assignment data point is from a service provider that provides a computer-based service within the network or user devices that have access to the network (A DHCP server can be instrumented to maintain or log historical 
However, Kwan-Shie-Gaitonde do not explicitly disclose a private network.
Chien teaches address assignment data points of a private network (a company virtual private network service, or the link, detects access by a client to an online account. A corresponding server, such as a general purpose computing device, stores an entry of a timestamp, a received IP address, a received port number, and/or other received access information from a client, column 12 lines 7-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize a virtual private network in the system/method of Kwan-Shie-Gaitonde as suggested by Chien as an environment for monitoring access and address information. One would be motivated to combine these teachings to ensure authorized access and prevent duplicate address assignments when clients communicate over the private network.

Regarding claim 20, Kwan-Shie do not explicitly disclose the non-transitory computer-readable storage medium of claim 19, wherein the at least one first IP address assignment data point is from an authentication, authorization, and accounting (AAA) server of a network, or the at least one second IP address assignment data point is from a service provider that provides a computer-based service within the network or user devices that have access to the network.
	Gaitonde teaches wherein at least one first IP address assignment data point is from an authentication, authorization, and accounting (AAA) server of a network (An 
at least one second IP address assignment data point is from a service provider that provides a computer-based service within the network or user devices that have access to the network (A DHCP server can be instrumented to maintain or log historical IP address lease events which contain IP address, MAC address/DUID, and host name, [0011]).2Application No.: 16/711,579 Docket No. 55KS-308083Client Ref. No.: D17FO1183US-US  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to collect data from various sources in the system/method of Kwan-Shie as suggested by Gaitonde in order to obtain any relevant address and authentication information on the network. One would be motivated to combine these teachings because it would enable thorough analysis and auditing using a complete set of network information.
However, Kwan-Shie-Gaitonde do not explicitly disclose a private network.
Chien teaches address assignment data points of a private network (a company virtual private network service, or the link, detects access by a client to an online account. A corresponding server, such as a general purpose computing device, stores an entry of a timestamp, a received IP address, a received port number, and/or other received access information from a client, column 12 lines 7-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize a virtual private network in the system/method of Kwan-Shie-Gaitonde as suggested by Chien as an environment for .


8.	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kwan-Shie in view of Gaitonde.

Regarding claim 8, Kwan-Shie do not explicitly disclose the method of claim 1, wherein the first user identifier and the second user identifier include a user name of a user using a user device.
Gaitonde teaches wherein a first user identifier and a second user identifier include a user name of a user using a user device (The information collected from various sources is combined to create records mapping the IP address, MAC address and host name from IP address lease events/logs and user name/account ID from the authentication event/logs. In one approach, the records may be created in the form of a tuple (ordered list) such as: timestamp of authentication event, IP address, MAC address/DUID, host name, user name/account, [0027]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize user names in the system/method of Kwan-Shie as suggested by Gaitonde to correlate users with IP addresses. One would be motivated to combine these teachings in order to account for users using different devices.

Regarding claim 17, Kwan-Shie do not explicitly disclose the computing system of claim 10, wherein the first user identifier and the second user identifier include a user name of a user using a user device.  
	Gaitonde teaches wherein a first user identifier and a second user identifier include a user name of a user using a user device (The information collected from various sources is combined to create records mapping the IP address, MAC address and host name from IP address lease events/logs and user name/account ID from the authentication event/logs. In one approach, the records may be created in the form of a tuple (ordered list) such as: timestamp of authentication event, IP address, MAC address/DUID, host name, user name/account, [0027]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize user names in the system/method of Kwan-Shie as suggested by Gaitonde to correlate users with IP addresses. One would be motivated to combine these teachings in order to account for users using different devices.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kim et al.				US 2004/0174904 – detecting duplication of allocated IP addresses.

Murakami				US 2004/0122974 – avoiding conflict when assigning an IP address

Sekiguchi et al.			US 2005/0207447 – IP address duplication monitoring

Okazaki et al.			US 2009/0307371 – duplication detection using ARP

Tinnakornsrisuphap et al.		US 2010/0008235 – reporting and resolving identifier conflicts

Baykal et al.				US 2011/0029645 – preventing MAC collisions.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHU WOOLCOCK
Examiner
Art Unit 2451



/MADHU WOOLCOCK/Primary Examiner, Art Unit 2451